IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,040-01


                      EX PARTE CHARLES RAY WILLIAMS, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
       CAUSE NO. W14-75623-I(A) IN THE CRIMINAL DISTRICT COURT NO. 2
                           FROM DALLAS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

aggravated sexual assault of a child and sentenced to imprisonment for eight years. His appeal was

dismissed for want of jurisdiction. Williams v. State, No. 05-17-01340-CR (Tex. App.—Dallas Mar.

16, 2018)(not designated for publication).

        On September 20, 2018, an order designating issues was signed by the trial court. We

remand this application to the Criminal District Court No. 2 District Court of Dallas County to allow

the trial judge to complete an evidentiary investigation and enter findings of fact and conclusions of
law.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must

be requested by the trial court and shall be obtained from this Court.



Filed:         October 24, 2018
Do not publish